Citation Nr: 0208464	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for residuals of a 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1974 to May 1976.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico and a July 1995 rating decision by that 
same RO. 

In April 1987, the RO denied service connection for a 
neuropsychiatric disorder because diagnosed generalized 
anxiety disorder could not be related to service.  The RO 
notified the veteran of that decision, which the veteran 
failed to appeal; that decision is now final.  

The veteran has since filed a claim for service connection 
for PTSD, which he attributes to an assault in service.  The 
elements of such a claim, as outlined below, are unique when 
compared to other psychiatric disorders, and, the Board, 
therefore, treats de novo the veteran's claim for service 
connection for that disorder, as did ultimately the RO below.


FINDINGS OF FACT

1.  The veteran does not manifest post-traumatic stress 
disorder. 

2.  Sinusitis was treated once in service and resolved.

3.  The veteran experienced sinusitis years after his 
separation from service; however, the veteran does not now 
manifest sinusitis.

4.  The veteran does not manifest a disorder of the 
shoulders.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

2.  Service connection is not warranted for sinusitis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  A disorder of the shoulders was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
disease that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

PTSD

Service medical records confirm that the veteran, in November 
1975, received treatment for a head laceration received 
during a claimed robbery during which he reportedly was 
struck about the head and shoulders.  The veteran claims that 
he suffers from PTSD as a result of this incident in service.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a stressor 
during service to support the claim for post-traumatic stress 
disorder will vary depending on whether the veteran was 
"engaged in combat with enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1933).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary, providing that the veteran's 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. §  
3.304(d), (f).  However, if it is determined that veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  

The Board observes that 38 C.F.R. § 3.304 recently was 
amended, during the course of this appeal.  For instance, 
deleted from 38 C.F.R. § 3.304(f) is language previously in 
the regulation that expressly recognized that if the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f)(1998); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
changes to the regulation, however, have no impact upon this 
case, and for purposes of this appeal are inconsequential.

Post-service medical records document a number of psychiatric 
diagnoses, including generalized anxiety disorder in June 
1986, December 1989, and June 1992; schizophrenia, 
undifferentiated type, in April 1991; and major depression 
with psychotic features, as well as dysthymic disorder, in 
March 1993.  More recent evidence, however, includes 
diagnoses of PTSD, although the weight of the evidence 
reflects that such a diagnosis is unwarranted.  

A May 1995 VA report of hospitalization sets forth diagnoses 
that include major depression and post-traumatic stress 
disorder, the latter attributed to an assault by two men in 
service and a February 1999 report by a private physician 
sets forth a diagnosis of chronic post-traumatic stress 
disorder and sets forth as psychosocial stressors Vietnam 
experiences (marked by questions marks) and physical 
aggression (assault).  In addition, a document dated December 
2001 reflects an opinion that the veteran suffers from PTSD 
because a friend was convicted of murdering the person who 
assaulted the veteran. 

In contrast, a June 1999 VA examination by two physicians 
reflects a diagnosis of only dysthymia.  That report reflects 
that there was no basis for a diagnosis based on Vietnam 
service.  A May 2000 review of the June 1999 report also 
reflects a determination that there is no basis for a 
diagnosis of PTSD premised upon the attack in service.  In a 
July 2001 report, one of those physicians added that the axis 
I diagnosis consisted of major depression with posttraumatic 
features in the form of guilt.  The examiner explained that 
the veteran may be experiencing guilt, not because he was 
assaulted, but because a friend killed one of the men who 
assaulted the veteran. 

The Board finds, based upon this evidence, that the veteran 
does not suffer from post-traumatic stress disorder.  In this 
respect, the Board finds more probative of the issue the 
opinions of the physicians who examined the veteran in June 
1999 than it does the May 1995 report and the February 1999 
and December 2001 opinions.  The Board observes, in this 
respect, that the VA examiners reviewed the claims file; 
there is no indication that contrary opinions were similarly 
based on a review of the medical evidence to date.  Notably, 
the February 1999 opinion makes reference to a history of 
Vietnam service, although the veteran did not serve in 
Vietnam.  It is apparent, therefore, that the author formed 
opinions based upon a history that was less than accurate.  
The author of the December 2001 opinion attributes PTSD not 
the assault itself but to an alleged killing by one of the 
veteran's friends of one that assailants.  The author of that 
opinion does not indicate whether the veteran actually 
witnessed the killing, and the veteran has not indicated that 
he witnessed such a killing in his communications with VA, 
although there is some reference in the July 2001 report 
suggesting that the veteran claimed to have observed the 
alleged killing.  That the basis in the December 2001 report 
for the diagnosis of PTSD is different from that underlying 
the May 1995 and February 1999 opinions draws itself draws 
into question the accuracy of the diagnoses of PTSD.  The 
Board construes the July 2001 report as an opinion that the 
veteran does not manifest actual PTSD, although he manifests 
major depression with post-traumatic features.  This is 
consistent with a prior determination by that physician that 
the veteran manifested only dysthymia.  Thus, the clear 
preponderance of the evidence indicates that the veteran, 
although he may experience from guilt feelings related to an 
alleged killing at which he may or may not have been present, 
does not manifest PTSD.  Because the veteran does not 
manifest PTSD, service connection for that disorder is 
unwarranted. 

In May 2002, subsequent to the issuance of the most recent 
supplemental statement of the case, the veteran tendered as 
evidence copies of childhood school transcripts, arguing that 
these documents established that the veteran did not suffer 
from a behavioral disorder prior to service.  These documents 
are irrelevant.  The Board's denial of benefits is not 
predicated upon the existence of a psychiatric disorder prior 
to service, rather the Board's denial is predicated upon its 
determination that the veteran does not suffer from PTSD, an 
issue upon which the documents in question would have no 
bearing.  As such, consideration of those documents by the RO 
and issuance of a new supplemental statement of the case is 
unnecessary.  See 38 C.F.R. §§ 19.31; 20.1304.  

Sinusitis

Service medical records contain a single reference to 
sinusitis while on active duty in December 1974.  Service 
medical records contain no description of sinusitis as 
chronic during active duty, and a May 1976 separation 
examination, which contains no diagnosis of sinusitis, 
reflects that sinuses were normal on examination.  

During an April 1986 VA examination, the sinuses reportedly 
were normal, although a report of a December 1985 service 
examination notes possible chronic sinusitis, and a report of 
a July 1989 service examination sets forth chronic sinusitis.  
A July 1990 entry reflects that the veteran did not receive 
treatment for sinusitis, and a September 1991 entry reflects 
only a history of sinusitis.  

Based upon this evidence, the Board concludes that sinusitis 
diagnosed in service resolved therein.  The lack of further 
treatment in service, the characterization of the sinuses as 
normal during separation, the many years that separate the 
initial recorded diagnosis after service from the date of the 
veteran's separation from active duty, together with the lack 
of a medical opinion linking to service sinusitis treated 
after service or the lack of medical opinion that sinusitis 
identified during service constituted a chronic disorder lead 
the Board to conclude that the single episode of sinusitis 
treated during service is unrelated to sinusitis diagnosed 
after service.  

Furthermore, although chronic sinusitis apparently was 
identified in 1989, entries dated subsequent thereto suggest 
that the veteran does not receive treatment therefor and 
refer only to a history of sinusitis.  Even the most recent 
of these entries is  now more than 10 years old.  The veteran 
has not pointed to current medical evidence that he continues 
to manifest sinusitis.  The Board concluded, therefore, that 
sinusitis is not present.  Both because there is no competent 
evidence of a current diagnosed disability or symptoms of 
disability and because evidence does not indicate that any 
disorder manifested after service may be related to service, 
further examination is unwarranted.  Because the veteran does 
not manifest sinusitis, his claim must be denied.  

Shoulder Disorder

The veteran seeks service connection for a shoulder disorder 
he attributes the assault in service.  Neither service 
medical records nor post treatment records document a 
disorder of the shoulders, let alone a disorder of the 
shoulder associated with the assault in service.  A 
separation examination in May 1976, moreover, revealed the 
musculoskeletal system to be normal, and during an orthopedic 
examination in April 1986 the veteran failed to articulate 
any complaints pertaining to the shoulders.  That 
examination, further, which included examination of the left 
upper extremity, revealed no abnormality of that extremity 
other than findings pertinent to the wrist.  The Board finds 
that the veteran does not manifest a disorder of the 
shoulders.  Because there is no competent evidence of 
disability or symptoms of disability, further examination is 
unwarranted.  Because the veteran does not manifest a 
shoulder disorder, service connection for that disorder is 
unwarranted.  

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law in a July 2001 letter.  The 
Board finds, furthermore, that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case, the supplemental 
statements of the case, and the July 2001 letter of the type 
of evidence needed to substantiate his claims.  Furthermore, 
VA has obtained all pertinent evidence identified by the 
appellant.  The appellant has not identified any evidence 
that could not be obtained, and, thus, there is no duty to 
notify the appellant of evidence that VA was unable to 
obtain.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No further 
examinations are necessary to decide the claims. 

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.

ORDER

The appeal is denied.  



		
	C. P.  RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

